UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 SUPPORT.COM, INC. (Name of Registrant as Specified in Its Charter) VIEX OPPORTUNITIES FUND, LP – SERIES ONE VIEX GP, LLC VIEX CAPITAL ADVISORS, LLC ERIC SINGER BLR PARTNERS LP BLRPART, LP BLRGP INC. FONDREN MANAGEMENT, LP FMLP INC. BRADLEY L. RADOFF RICHARD BLOOM BRIAN J. KELLEY JOSHUA E. SCHECHTER (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: VIEX Opportunities Fund, LP – Series One, together with the other participants named herein (collectively, “VIEX”), has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of VIEX’s slate of five highly qualified director nominees to the Board of Directors of Support.com, Inc., a Delaware corporation (the “Company”), at the Company’s 2016 annual meeting of stockholders, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof. On June 24, 2016, VIEX issued the following press release: SUPPORT.COM STOCKHOLDERS RESOUNDINGLY VOTE TO ELECT ALL FIVE VIEX NOMINEES BASED ON PRELIMINARY VOTING RESULTS VIEX Thanks Stockholders for Overwhelming Support NEW YORK, NY, June 24, 2016 – VIEX Capital Advisors, LLC, together with its affiliates and the other participants in its solicitation (collectively, “VIEX” or “we”), collectively the largest stockholder of Support.com, Inc. (“Support.com” or the “Company”) (NASDAQ:SPRT), with ownership of approximately 14.9% of the Company’s outstanding shares, today announced that, based on the preliminary vote count provided by its proxy solicitor following Support.com’s 2016 Annual Meeting, stockholders have overwhelmingly voted to elect all five VIEX nominees – Richard Bloom, Brian J. Kelley, Bradley L. Radoff, Joshua E. Schechter and Eric Singer – to Support.com’s Board of Directors. Eric Singer, founder of VIEX, commented “We greatly appreciate the overwhelming support we received from our fellow Support.com stockholders at the Annual Meeting. Rick, Brian, Brad, Josh and I look forward to working with Support.com’s employees and other key stakeholders as we relentlessly pursue the best interests of all Support.com stockholders.” Final results of the Annual Meeting will be published by the Company once they are certified by the Company’s inspector of elections. Contact: Morrow & Co., LLC John Ferguson (203) 658-9400 jferguson@morrowco.com
